Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9-10, 12, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding the presented claims, the word preferably is recited in relation to a limitation regarding a range of angles. The use of this word is seen as indefinite as the limitations following this word may or may not be part of the claimed invention.
Regarding claims 1, 9-10, 12, 19, and 20, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 1, 9-10, 12, 19 and 20 recite the broad recitation of a first, second or third non zero angle being a certain range, and said claims also recites a 
Claims 1, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding lines 13-14 of claim 1, lines 15-16 of claim 19, and lines 13-14 of claim 20, it is stated that “a distance between the first axis of rotation and the second axis of rotation is less than or equal to 5 centimeters.” As per figure 4, the first axis is seen as X1 and the second axis is seen as being X2. From here, it is unclear how the distance between these axis of rotations can be less than or equal to 5 centimeters if they intersect (as they are shown to do in figure 4).  As such, this limitation is seen as being indefinite.

Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  Regarding independent claims 1, 19, and 20, the references of Witte (US Pub No.: 2018/0125738), Macko (US Pub No.: 2018/0160946), Sodeyama (US Pub No.: 2017/0360645) as well as Tadashi (JP Pub No.: 2015144787 (A)) Fraser (EP Pub No.: 2-944-438), and Zhu (CN Pub No.: 103610524) are seen as the best combination of references to teach the presented limitations.  However, these claims do not teach a first pivot allowing rotation of the foot part relative to the leg part around a first axis of rotation during an internal/external rotation . 
With respect to Zhu, it is seen that Zhu might teach a first pivot higher than 20 centimeters in figure 16 therein.  However,  Zhu is not seen to teach an instance wherein the first axis of rotation is oriented so that the first axis of rotation forms a first nonzero angle relative to a vertical direction when the user is standing, in the anatomical reference position, the first non-zero angle being between 1 and 30 degrees, preferably between 10 and 15 degrees, for example equal to 12 degrees in claim 1, wherein the third axis of rotation is oriented so that the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREN PATEL whose telephone number is (571)272-0144.  The examiner can normally be reached on 7:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AREN PATEL/Examiner, Art Unit 3774                                                                                                                                                                                                        
/SUBA GANESAN/Primary Examiner, Art Unit 3774